Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on February 11, 2022 is acknowledged.  Claims 2-59 were canceled, claims 88-89 were newly added and claims 1, 65-66, 69, 75-78 were amended.  Claims 1, 60-89 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 60, 63-64, 67-68, 70-74 and 81-87 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1, 61-62, 65-66, 69, 75-80 are examined on the merits of this office action.
Claims 1, 61-62, 65-66, 69, 75-80 and 88 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of Claims 75-76 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims filed February 11, 2022.

The rejection of claim 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of amendment of the claims filed February 11, 2022.

The rejection of claim 69 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims filed February 11, 2022.

The rejection of claim(s) 75-76 under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Protein Database (Protein Accession, Q13443 (ADAM9_HUMAN, UNIPROT entry 10/19/2002) is withdrawn in view of amendment of the claims filed February 11, 2022.


The rejection of claims 1, 61-62, 65-66, 69, 75-77 and 79-80 under 35 U.S.C. 103 as being unpatentable over Blobel (US20090285840, cited in Applicant’s IDS) in view of Moss (Journal of Biological Chemistry, NOVEMBER 25, 2011•VOLUME 286, NUMBER 47, cited in Applicant’s IDS) and Moss* (US20120020991 A1) as evidenced by Weskamp (The Journal of Cell Biology, Volume 132, Number 4, February 1996 717-726) is withdrawn in view of amendment of the claims and Applicant’s Arguments filed February 11, 2022.  



 
Maintained Objection
                                                       Claim Objection
Claim 1 remains objected to for the following informality: the limitation …”A peptide comprising the amino acid sequence set forth in SEQ ID NO:3…” should be replaced with –A peptide comprising 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 77 is/remains  rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claim 77 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 77 recites “A peptide comprising 100% percent identity to any one of SEQ ID NOs: 4-23 and 28-430,947 over its full-length”.  
*Please note that in the sequence listing of SEQ ID NO: 6, Xaas can be any amino acid thus reading on the naturally occurring protein Human Disintegrin and metalloproteinase domain-containing protein 9.  Claim 77 does not require substitution at amino acid positions 85, 104 and 146.


Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claim is directed to a natural phenomenon, a naturally occurring peptide.  In particular, a peptide having at least 100% sequence identity (including 100% sequence identity) to SEQ ID NO: 6 reads on a naturally occurring peptide.  For example, the naturally occurring ADAM9 protein meets the limitations of a peptide having at least 100% sequence identity to SEQ ID NO:6 given that the Xaa can be any amino acids (see attached handout, Accession Q13443, ADAM9_HUMAN, UNIPROT entry 10/19/2002, cited previously).
As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides alone is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claim 77 does not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues that “The Office contends that SEQ ID NO: 3, previously recited in claims 75-77, is defined such that amino acids 85, 104, and 146 may be any naturally occurring amino acid and, as such, the claims read on naturally occurring ADAM9. The Office provided no other reason for the rejection aside from the reference to SEQ ID NO: 3 in the claims. Claims 75-77 have been amended to remove the reference to SEQ ID NO: 3, thereby rendering the rejection moot.
Applicant’s Arguments have been fully considered but not found persuasive. Claim 77 was amended to recite “A peptide comprising 100% percent identity to any one of SEQ ID NOs: 4-23 and 28-430,947 over its full-length”.  *Please note that in the sequence listing of SEQ ID NO: 6, Xaas can be any amino acid thus reading on the naturally occurring protein Human Disintegrin and metalloproteinase domain-containing protein 9.  Claim 77 does not require substitution at amino acid positions 85, 104 and 146. The claim is directed to a natural phenomenon, a naturally occurring peptide.  In particular, a peptide having at least 100% sequence identity (including 100% sequence identity) to SEQ ID NO: 6 reads on a naturally occurring peptide.  For example, the naturally occurring ADAM9 protein meets the limitations of a peptide having at least 100% sequence identity to SEQ ID NO:6 given that the Xaa can be any amino acids (see attached handout, Accession Q13443, ADAM9_HUMAN, UNIPROT entry 10/19/2002, cited previously).
As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.  Furthermore, this judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.  The claims do not recite additional elements that amount to significantly more than the judicial exception.   There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides alone is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claim 77 does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-77 are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 75-76 claim peptides having at least 87%, 95% or 100% sequence identity to SEQ ID Nos: 4-23 and 28-430947.  Claim 77 claims a peptide having 100% sequence identity to SEQ ID Nos: 4-23, 28-430947.
Claims 75-77 remain rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The Markush grouping of claims 75-77are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: they do not share a structural feature and they do not belong to an “art recognized group”.  In addition, MPEP 2173.05(h) further states “In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. For example, if a claim defines a chemical compound using one or more Markush groups, and that claim encompasses a massive number of distinct alternative members, the claim may be indefinite under 35 U.S.C. 112(b)  if one skilled in the art cannot determine its metes and bounds due to an inability to envision all of the compounds defined by the Markush group(s). In such a circumstance, a rejection of the claim for indefiniteness under 35 U.S.C. 112(b)  is appropriate.  IN the instant case, the Group of SEQ ID Nos: 3-23 and 28-430947 as found in instant claims 75-77 are so expansive that one cannot determine its metes and bounds due to an inability to envision all of the compounds defined by the Markush group(s).
Response to Applicant’s Arguments
Applicant argues that “Here, the subject matter of the Markush groups of the rejected claims all belong to the same physical, chemical, or art-recognized class; the species are all ADAM9 modulating peptides. The Office has not established otherwise. Indeed, the Office did not assert that the subject matter of the instant claims belong to a different class or subclass and provided no rationale as to why the Markush alternatives would fall within different classes, as required by the Supplemental Examination Guidelines. The first prong of the analysis is not satisfied.  Here, the species are disclosed in the specification as having a common use - the species are ADAM9 modulating peptides with reduced susceptibility to protease cleavage and are useful in modulating ADAM9 biological activity, such as the activity associated with neovascularization, tumor cell proliferation and invasiveness, and wound healing. Thus, the second prong of the test of the Supplemental Guidelines also is not met. For these reasons alone, the rejection should be withdrawn.  The Office offered no reasoning as to how or why one of ordinary skill in the art allegedly "cannot envision" the full scope of the peptides encompassed by the claims. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that there is over 430,000 sequences listed in the claim and in the specification.  It is not clear that each sequence listed is in fact an ADAM9 prodomain with a core sequence shared.  Applicants specification states that the “In some embodiments, the pharmaceutical composition comprises an ADAM9 modulating peptide consisting or, consisting essentially of, and/or comprising the amino acid sequence set forth in SEQ ID NOs: 3-23 and 28-430,947.” However, MPEP states “A Markush grouping may include a large number of alternatives, and as a result a Markush claim may encompass a large number of alternative members or embodiments, but a claim is not necessarily indefinite under 35 U.S.C. 112(b)  for such breadth. In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. For example, if a claim defines a chemical compound using one or more Markush groups, and that claim encompasses a massive number of distinct alternative members, the claim may be indefinite under 35 U.S.C. 112(b)  if one skilled in the art cannot determine its metes and bounds due to an inability to envision all of the compounds defined by the Markush group(s). In such a circumstance, a rejection of the claim for indefiniteness under 35 U.S.C. 112(b)  is appropriate.  In the instant case, the claim defines a massive number of alternative members that one of ordinary skill cannot determine whether each and every compound of SEQ ID Nos: 4-23 and 28-430947 actually share a single structural similarity.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).  If each sequence of SEQ ID Nos: 4-23 and 28-430947 share a core structural feature, i.e. if each sequence comprises SEQ ID NO: 3, this should be incorporated into the claim.  This amendment would overcome the rejection given that a single structural similarity would be defined amongst the massive list of alternative members.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 77 is/remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Protein Database (Protein Accession, Q13443 (ADAM9_HUMAN, UNIPROT entry 10/19/2002, cited previously).
Uniprot protein Database discloses a protein, Human Disintegrin and metalloproteinase domain-containing protein 9 that has at least 100% sequence identity to instant SEQ NO: 6.  *Please note that in the sequence listing of SEQ ID NO: 6, amino acids 85, 104 and 146 can be any naturally occurring amino acid and the Xaas can be any amino acid thus reading on the naturally occurring protein Human Disintegrin and metalloproteinase domain-containing protein 9.  Uniprot is anticipatory over instant claims 77.
Response to Applicant’s Arguments
Applicant argues that “The Office contends that SEQ ID NO: 3, previously recited in claims 75-77, is defined such that amino acids 85, 104, and 146 may12 Reply to Office Action of August 13, 2021be any naturally occurring amino acid and, as such, the claims read on naturally occurring ADAM9. The Office provided no other reason for the rejection aside from the reference to SEQ ID NO: 3 in the claims. Merely in an effort to advance prosecution, and not in acquiescence of the rejection, claims 75-77 have been amended to remove reference to SEQ ID NO: 3, thereby rendering the rejection moot.”
Applicant’s arguments have been fully considered but not found persuasive with regards to claim 77.  Uniprot protein Database discloses a protein, Human Disintegrin and metalloproteinase domain-containing protein 9 that has at least 100% sequence identity to instant SEQ NO: 6.  *Please note that in the sequence listing of SEQ ID NO: 6, amino acids 85, 104 and 146 can be any naturally occurring amino acid and the Xaas can be any amino acid thus reading on the naturally occurring protein Human Disintegrin and metalloproteinase domain-containing protein 9.  Uniprot is anticipatory over instant claims 77.

New Objection
Claims 65-66, 69 are objected to for the following informality:  it is suggested for clarity purposes that the roman numeral numbering of each option in the claims start with (i) to be consistent with instant claims 61 and 62.  For example, claim 65 is dependent on claim 1 and should be amended to “the amino acid sequence comprises (i) a substitution at each of amino acids 85, 104 and 146; or (ii) a substitution at amino acid 85…etc up to (iv).”  Claim 66, which is dependent on claim 65, should be amended to include (i)-(iv) as well.  Similarly claim 69 is dependent on claim 1 and should be amended to recite the plurality of elements with (i)-(xii).

Claim 66 is further objected to for the following informality: the “wherein” in line two is redundant and should be removed.


Application No. 16/263,671 Docket No.: 33285/55627
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 88 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 88 and dependent on claim 1.   Claim 88 claims “A fragment of the peptide  of claim 1, wherein as compared to SEQ ID NO: 2, the amino acid sequence of the fragment comprises….an alanine at amino acid 27, serines at amino acids 85, 104 and 146 and a deletion of amino acids 1-6 of SEQ ID NO: 3…”.  Claim 1 requires a peptide comprising SEQ ID NO: 3 which is not inclusive to fragments and deletions of SEQ ID NO: 3.  A peptide comprising SEQ ID NO: 3 with 1-6 amino acid deletions of SEQ ID NO: 3 broadens the scope and does not further limitation claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1, 61-62 and 78-80 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654